Citation Nr: 1300027	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-46 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in October 2012.  The record contains a transcript of that hearing.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The issues of service connection for a right shoulder disorder, a left knee disorder, and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss disability is related to in-service acoustic trauma.




CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in peacetime service.  38 U.S.C.A. §§ 1131, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  The Board has considered this legislation, but finds that, given the favorable action taken below; no discussion of the VCAA at this point is required.
 
Merits of the claim

The Veteran contends that he has a bilateral hearing loss disability due to his exposure to loud noises during his active service.  Having carefully considered the claim in light of the record and the applicable law, service connection is warranted for a hearing loss disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Regulations provide that certain chronic diseases, such as an organic disease of the nervous system, e.g., sensorineural hearing loss, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 3.309.  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

Service records show that upon enlistment in March 1963, the Veteran scored a 15/15 on a whisper voice test.  There are no notations of complaints or treatment for hearing loss during service.  

An audiogram was performed in December 1964, prior to separation, and at that time, the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
4000 HERTZ
Right ear
0
0
5
20
Left ear
0
0
5
20

The Veteran filed a claim of service connection for bilateral hearing loss in August 2007.  In a January 2008 statement, the Veteran contended that, during service, a cannon misfired near an artillery battery causing injuries to him and several other soldiers.  He stated that he was hospitalized at the time and continually treated for damage to his hearing.  As a result, he alleged he is currently hearing impaired.

VA treatment records from October 2007 show that the Veteran reported exposure to a loud blast and other intermittent noise exposure during military service.  An audiological evaluation showed normal hearing through 1000 Hz, sloping to severe sensorineural hearing loss. 

The Veteran underwent a VA examination in April 2008.  The Veteran reported that he served in the Army for two years, as a forward observer for a survey unit.  He was exposed to high noise levels from artillery and rocket blasts and hearing protection was not worn.  The Veteran specifically recalled an incident when a Howitzer blew up while he was at close range.  The blast threw him into a truck. As a result of the blast, he stated that his left ear was bleeding, and he experienced a temporary threshold shift and an extended period of tinnitus.  

At the examination, an audiogram was performed and showed that the Veteran's puretone threshold values, in decibels, were as follows:


500 HERTZ
1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
0
15
50
60
75
Left ear
5
10
60
70
75

Speech recognition scores were 88 percent in the right ear and 64 percent in the left ear.  The examiner diagnosed moderate to severe sensorineural hearing loss.  

The examiner opined that based on the audiological data in the Veteran's service treatment records, the Veteran's hearing loss is less likely than not related to the in-service noise exposure.  The examiner simultaneously opined that the Veteran's tinnitus is related to noise exposure during service.

The examiner explained that the rationale for this opinion is the "Veteran's report of experiencing hazardous noise levels that could cause tinnitus while not causing hearing loss and his report of experiencing tinnitus following the Howitzer blast."

A June 2008 rating decision granted service connection for tinnitus, finding that based on the Veteran's occupational specialty in service, military noise exposure was conceded.  

During the October 2012 Board hearing, the Veteran testified that he was exposed to loud noises during service, including the Howitzer blast, and had experienced hearing loss and tinnitus since that time.  

In this case, the Veteran has been diagnosed with a bilateral hearing loss disability and the April 2008 audiogram shows that he meets the criteria of 38 C.F.R. § 3.385 for a hearing loss disability for VA purposes.  

The Board finds the Veteran's testimony to be credible and consistent with the circumstances of the Veteran's service as reflected by the service personnel records.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a Veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record); see also Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331. 

The Veteran has met the current disability and in-service event or injury requirements.  The dispositive issue in this case is therefore whether there is a nexus between the current bilateral hearing loss disability and the in-service noise exposure.  The only medical opinion on this question is that of the audiologist who conducted the April 2008 VA-authorized examination.  

The examiner noted the Veteran's in-service noise exposure and post service employment in construction, first as an iron worker for a short time and then in management, all without hearing protection.  As to whether the Veteran's current bilateral hearing loss disability was related to his in-service noise exposure, the audiologist concluded that although the Veteran's tinnitus was caused by his military noise exposure, this noise exposure did not cause his hearing loss and therefore, the Veteran's current bilateral hearing loss disability was not likely related to service. 

The audiologist's opinion supports a nexus between the Veteran's bilateral hearing loss disability and service, because it concedes the Veteran's exposure to hazardous noise during service, as demonstrated by the audiologist's opinion in support of service connection for tinnitus.  The audiologist's conclusion of a lack causation for hearing loss, as opposed to tinnitus appears to be based on the Veteran's immediate complaint of tinnitus in service and the fact that his hearing loss did not manifest until later.  

The Board finds that the examiner's rationale does not warrant the conclusion of a lack of nexus under both general service connection principles and those applicable to hearing loss claims.  The absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability. Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also 38 C.F.R. § 3.303(d) (service connection is warranted for a disease first diagnosed after service when the evidence reflects it is related to service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran has provided competent and credible lay evidence of a continuity of symptomatology and the VA has conceded in-service noise exposure.  Therefore, entitlement to service connection for a bilateral hearing loss disability is warranted. 


ORDER

Service connection for a bilateral hearing loss disability is granted.


REMAND

The purpose of this remand is to afford the Veteran VA examinations to determine if he has disorders of the right shoulder, right knee, and left knee that are a result of his active military service.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran contends that he has a right shoulder disorder, a left knee disorder, and a right knee disorder as a result of service.  Specifically, the Veteran stated that while in service, he was near an artillery blast which caused him to be thrown into a truck, injuring his shoulder and knees. 

The Veteran has contended that he has experienced a continuity of symptomatology regarding pain and limitation of motion in his shoulder and knees since his period of service.  The Board finds the Veteran competent to provide evidence as to his in-service injuries.   

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).

Therefore, additional development is necessary in order to properly decide the underlying merits of the claim. Such development includes affording the Veteran new VA examinations to assess the nature and etiology of his claimed shoulder and knee disabilities. See 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

      1. The RO/AMC must afford the Veteran the medical examination(s) detailed below.  The examiner should determine whether the appellant has right shoulder, right knee and left knee disabilities.  If present, the examiner should determine whether there is a relationship to service.


2. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3. The RO/AMC must then readjudicate the claims of service connection for a right shoulder disorder, a left knee disorder, and a right knee disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H.N. SCHWARTZ  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


